PER CURIAM:
El único error señalado por el ape-lante se refiere a la negativa del tribunal de instancia de ordenar su absolución perentoria en vista de que no se dio cumplimiento estricto al procedimiento señalado en la sec-ción 5-804 de la Ley Núm. 141 de 20 de julio de 1960, 9 L.P.R.A. (Supl. 1960) pág. 213, (1) para cuando un conductor se niega a que se le tome una muestra de sangre u orina. Específicamente se plantea que solamente se le tomó declaración jurada al agente que practicó la detención, mas no así al otro téstigo cuyo testimonio fue ofrecido en el acto de la vista. Irrespectivamente de que de la transcripción surge que tal omisión probablemente obedeció a la propia conducta del acusado que en dos distintas ocasiones accedió a tomarse la muestra para luego negarse a ello cuando se le condujo al Hospital de Distrito para tal fin, logrando así que transcurriera un período no menor de cinco horas entre la detención y el acto de conducirle ante un magistrado, desde Acevedo v. Tribunal Superior, cert. 2822 resuelto en 18 de *553octubre de 1961, hemos sostenido que una mera desviación en el procedimiento señalado en la sección mencionada no impide el proceso criminal. De todas formas, y aún elimi-nando el testimonio del testigo Cristóbal Colón, a quién no se le tomó declaración jurada por el magistrado que encontró causa probable, la atestación del agente que practicó la detención es suficiente para sostener la convicción. Véanse, Pueblo v. Cabrera Osorio, 84 D.P.R. 97 (1961) y Pueblo v. Tribunal Superior, 84 D.P.R. 392 (1962).

Se confirmará la sentencia dictada por el Tribunal Superior, Sala de Ponce, en 26 de abril de 1961.


 Esta sección fue enmendada por la Ley Núm. 94 de 21 de junio de 1961, 9 L.P.R.A. (Supl. 1961), pág. 287, pero las enmiendas son irrelevantes a los fines de la cuestión planteada en este recurso.